The relator board of education seeks a writ of mandamus to compel the Director of Education and the State Controlling Board to include in the basis of apportionment of the state public school fund *Page 567 
for 1939 the average daily attendance for 33 nonresident pupils in elementary grades. The cause is before the court upon a petition, joint answer and agreed statement of facts.
It is admitted that 27 of these pupils live more than one and one-half miles from the school to which they are assigned in the district where they reside and that they are entitled, under Section 7735, General Code, to attend the school of the relator board, notwithstanding transportation for such pupils is provided by the board of education in the school district in which they reside. Under Section 7595-1d, General Code, the average daily attendance of those pupils should be included in the amount allocated to the relator board in apportioning the state public school fund. The writ will issue to that extent.
Six of the elementary pupils do not live more than one and one-half miles from the school to which they are assigned in the district where they reside and are not tuition pupils within the provisions of either Section 7734 or Section 7735, General Code. Therefore those pupils should not be included in the computation of average daily attendance in the school district of the relator. No statutory duty being imposed upon respondents with respect to those pupils, the writ will not issue as to them.
Writ allowed in part and denied in part.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur. *Page 568